COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00398-CV


JON SKELTON AND SKELTON                                            APPELLANTS
INVESTMENTS, LLC

                                        V.

PLAINSCAPITAL BANK                                                    APPELLEE


                                     ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellants Jon Skelton and Skelton Investments, LLC attempt to appeal

from the trial court’s ―Contempt Judgment,‖ in which the trial court held Jon—

individually and as an officer of Skelton Investments, LLC—in contempt for failing

to comply with a postjudgment turnover order. In a letter dated December 30,

2010, we notified Appellants that we were concerned that we might not have


      1
       See Tex. R. App. P. 47.4.
jurisdiction over this appeal because the order they were attempting to appeal

from does not appear to be a final judgment or appealable interlocutory order.

We stated that unless Appellants or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal on or before January

10, 2011, the appeal could be dismissed for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 44.3. Appellants requested a two-week extension, until January

24, 2011, which was granted. Appellants thereafter filed a response on January

27, 2011, that does not show grounds for continuing this appeal.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). A final, appealable judgment is one that actually disposes of all

claims and parties then before the court. Id. A contempt order, on the other

hand, involves a court’s enforcement of its own orders.      In re Office of the

Attorney Gen. of Tex., 215 S.W.3d 913, 915 (Tex. App.—Fort Worth 2007, orig.

proceeding).   Consequently, contempt proceedings are not concerned with

disposing of all claims and parties before the court, as are judgments. Id. A

contempt judgment may be attacked by a petition for writ of habeas corpus (if the

contemnor is confined) or a petition for writ of mandamus (if no confinement is

involved); however, because a contempt order is not a final judgment, a remedy

by appeal does not lie. Id. at 915–16.

      Although the postjudgment turnover order—upon which the contempt order

is based—is a final appealable order, that is not the order that Appellants are

                                    2
attempting to appeal from. Instead, Appellants are attempting to appeal from the

trial court’s order holding Jon in contempt for not complying with the

postjudgment turnover order, and this contempt order is not a final, appealable

order. Appellants cite no authority, and we have found none, providing for an

interlocutory appeal to be taken from a trial court’s contempt order.          See

generally Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (Vernon 2008) (listing

appealable interlocutory orders and not including contempt orders). We thus lack

subject matter jurisdiction over the contempt order that Appellants attempt to

appeal. See In re Office of the Attorney Gen. of Tex., 215 S.W.3d at 915–16.

       Because Appellants’ complaints do not concern a final judgment or

appealable order, we dismiss this appeal for lack of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).


                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 10, 2011




                                   3